Citation Nr: 9915866	
Decision Date: 06/09/99    Archive Date: 06/21/99

DOCKET NO.  97-20 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance.

2.  Entitlement to assistance in acquiring an automobile or 
other conveyance or specially adaptive equipment.

3.  Entitlement to assistance in acquiring specially adapted 
housing or a special home adaptation grant.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1948 to 
August 1953, and from January 1954 to April 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which denied the veteran's claims of entitlement to 
special monthly compensation based on the need for regular 
aid and attendance, assistance in acquiring an automobile or 
other conveyance or specially adaptive equipment, and 
specially adapted housing or a special home adaptation grant. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  The veteran currently has the following service-connected 
disability evaluations: depressive disorder, rated as 100 
percent disabling; traumatic arthritis with right knee 
instability and secondary muscle atrophy of the right lower 
extremity, rated as 60 percent disabling; chondromalacia, 
left knee disability, rated as 20 percent disabling; and 
infectious hepatitis and residuals of left wrist 
ganglionectomy, both rated as noncompensable.  

3.  The veteran's nonservice-connected disabilities include a 
back disorder.  

4.  The veteran does not require assistance on a regular 
basis as he is able to perform activities of daily living 
without assistance and protect himself from the hazards of 
his everyday environment.

5.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.  

6.  Neither loss nor loss of use of either lower extremity or 
upper extremity as the result of service-connected disability 
is demonstrated.


CONCLUSIONS OF LAW

1.  The criteria for special monthly compensation on account 
of the need for regular aid and attendance have not been met.  
38 U.S.C.A. §§ 1114(l), 5107 (West 1991); 38 C.F.R. §§ 3.351, 
3.352 (1998).

2.  The eligibility criteria for financial assistance in 
acquiring an automobile or other conveyance or special 
adaptive equipment have not been met.  38 U.S.C.A. §§ 3901, 
3902, 5107(a) (West 1991); 38 C.F.R. §§ 3.808, 4.63 (1998).

3.  The criteria for the grant of assistance in acquiring 
specially adapted housing or a home adaptation grant have not 
been met.  38 U.S.C.A. §§ 2101, 5107(a) (West 1991); 38 
C.F.R. §§ 3.809, 3.809a (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The preliminary question before the Board is whether the 
veteran has submitted a well-grounded claims within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The Board also is satisfied that all relevant 
facts have been properly developed, and that all available 
evidence necessary for an equitable disposition of this 
appeal has been obtained.  As the Board is not aware of any 
additional relevant evidence that has not been obtained, no 
further assistance to the veteran is required.

The veteran maintains that his service-connected disabilities 
render him sufficiently helpless as to require the aid and 
attendance of another person.  He also asserts that his 
service-connected lower extremity disabilities prevent him 
from operating an automobile normally and that he requires 
adaptations in that regard.  Finally, he asserts that he 
requires adaptations around his home as a result of his 
service-connected disabilities.  

I.  Special Monthly Compensation

Increased compensation is payable to a veteran in need of 
regular aid and attendance.  See 38 U.S.C.A. § 1114(r); 38 
C.F.R. § 3.350(h) (1998).  The following factors will be 
accorded consideration in determining that need: inability of 
veteran to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of 
veteran to feed himself through loss of coordination of upper 
extremities or through extreme weakness; inability to attend 
to the wants of nature; or incapacity, physical or mental, 
which requires care or assistance on a regular basis to 
protect the veteran from hazards or dangers incident to his 
daily environment.  

"Bedridden" will be a proper basis for the determination.  
For the purpose of this paragraph "bedridden" will be that 
condition which, through its essential character, actually 
requires that the veteran remain in bed.  The fact that the 
veteran has voluntarily taken to bed or that a physician has 
prescribed rest in bed for the greater or lesser part of the 
day to promote convalescence or cure will not suffice.  It is 
not required that all of the disabling conditions enumerated 
in this paragraph be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
veteran is unable to perform should be considered in 
connection with his condition as a whole.  It is only 
necessary that the evidence establish that the veteran is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  Determinations that the veteran is 
so helpless as to be in need of regular aid and attendance 
will not be based solely upon an opinion that the veteran's 
condition is such as would require him to be in bed.  They 
must be based on the actual requirement of personal 
assistance from others.  See 38 C.F.R. § 3.352.

The veteran is currently receiving a certain level of special 
monthly compensation because he has a single service-
connected disability rated as 100 percent disabling and an 
additional service-connected disability rated at 60 percent, 
separate and distinct from the 100 percent service-connected 
disability and involving a different bodily system.  See 38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).  In this current 
claim, he is seeking a higher level of compensation.  

In this case, the veteran's service-connected disabilities 
include the following: depressive disorder, rated as 100 
percent disabling; traumatic arthritis with right knee 
instability and secondary muscle atrophy of the right lower 
extremity, rated as 60 percent disabling; chondromalacia of 
the left knee, rated as 20 percent disabling; and infectious 
hepatitis and residuals of left wrist ganglionectomy, both 
rated as noncompensable.  

A review of the medical record reveals that the veteran has a 
history of instability in both knees.  A report of VA 
examination dated in April 1994 reveals bilateral swelling 
and considerable limitation of motion of the right knee.  
Treatment records from the Little Rock VA Medical Center show 
X-ray evidence of only minimal changes consistent with 
degenerative joint disease in the right knee and a left knee 
patellectomy in July 1994.  Treatment for nonservice-
connected disabilities has included excision of a fibrolipoma 
of the back and coronary artery bypass and revision of an 
incision hernia.  

A report of VA examination dated in July 1994 reveals that 
the veteran walked with a cane at that time.  He reported 
that his wife would drive him around and assist him with 
washing and dressing.  He demonstrated decreased strength.  
There was good coordination of the upper extremities but 
severe limitation on range of motion and strength of the 
lower extremities.  It was reported that the veteran could 
walk 100 feet without the assistance of another person.  It 
was noted that the veteran could leave home as tolerated and 
that his condition was not expected to be permanent in that 
it would improve when he got artificial knee replacements.  
The diagnosis was traumatic arthritis, worsening the 
veteran's ambulation.  

A report of VA examination dated in September 1996 reveals 
that the veteran's corrected vision was 20/20.  He complained 
of leg burning with involuntary movement, shortness of 
breath, urinary and occasional bowel incontinence, occasional 
chest pain relieved by nitroglycerin and numbness in all left 
fingers due to carpal tunnel syndrome.  The veteran was noted 
to be 6 foot tall.  He weighed 225 pounds.  He was in a 
wheelchair.  He had decreased motor power in the left upper 
extremity as well as poor muscle power and bilateral 
stiffness.  The lower extremities showed poor muscle power 
but otherwise could not be assessed because the veteran did 
not come out of his wheelchair.  The examiner explained that 
he could not determine if the veteran's symptoms were 
exaggerated but suggested they might be since the veteran 
described an inability to move his legs but then offered, 
inconsistently, that he uses a walker at home.  

At his June 1998 travel board hearing before the undersigned, 
the veteran testified that he was currently not undergoing 
treatment or physical therapy but that he was taking Codeine 
for his knee pain.  The veteran was on a three-wheeled 
scooter.  He reported that he drove himself around but 
required the use of his cane to hit the gas pedal and brakes.  
He stated that he dressed himself and showered without 
assistance, albeit very slowly.  He has no one at home to 
help.  He used to be a gourmet cook but now he eats most of 
his meals at a local restaurant.  He stated that he hurt his 
back approximately one and a half years prior to the hearing 
when he fell while getting out of his car and into his 
scooter.  At home, he has a hard time getting around.  No one 
has witnessed him fall recently because he does not have a 
wife or companion at present.  He cannot get into some rooms 
in his home with his scooter or wheelchair.  He is having a 
bigger house built which will accommodate his needs.  He 
needs financial assistance in completing the building.  

The veteran does not allege and the record does not 
demonstrate that his service-connected depressive disorder, 
rated 100 percent disabling since 1991, causes any limitation 
which would support a grant of additional special monthly 
compensation.  

38 U.S.C.A. § 1114(l) states that, if the veteran, as the 
result of a service-connected disability, is permanently 
bedridden or so helpless as to be in need of regular aid and 
attendance, special monthly compensation shall be granted.

The Board observes that the evidence does suggest that he 
veteran has difficulty ambulating without the need of 
assistive devices.  However, it has not demonstrated an 
actual requirement of personal assistance from others nor 
that he has required this care or assistance on a regular 
basis to protect and assist him.  While he maintains that he 
is in need of regular aid and attendance, the record clearly 
demonstrates that he does get around his home and go out 
routinely.  To this end, the veteran has maintained that he 
drives and goes to a local restaurant near his home daily.  
Moreover, the most recent VA examination report suggests 
neurological findings that are related to a nonservice-
connected back problem rather than the service-connected knee 
disabilities.  The veteran has urged that his problems with 
ambulation have in fact become severe since he hurt his back.  
Service connection is not in effect for a back disability.  
Further, the medical record, most notably the 1996 VA 
examination report and the 1994 X-ray report, contains 
findings which are in fact more minimal than would be 
expected given the veteran's assertions of inability to use 
his lower extremities.  

Additionally, the Board notes that the veteran remains able 
to dress and undress himself, keep himself ordinarily clean 
and presentable, feed himself, and attend to the wants of 
nature.  He has not demonstrated incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the veteran from hazards or dangers incident to 
his daily environment.  He is not bedridden. 

Overall, the preponderance of the evidence is against the 
claim that the veteran requires personal assistance from 
others.  As a grant of special monthly compensation based on 
the need for regular aid and attendance requires that service 
connection be in effect for a disability or disabilities 
which have resulted in that need, the veteran's claim must be 
denied.  The doctrine of reasonable doubt has been considered 
but, as the evidence is not in relative equipoise, this 
doctrine is not for application.  See 38 U.S.C.A. § 5107(a) 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

II.  Entitlement to a Certificate of Eligibility for 
Financial Assistance in the Purchase of an Automobile or 
Other Conveyance and Necessary Adaptive Equipment or other 
Conveyance or Adaptive Equipment

Service connection is currently in effect for the 
aforementioned disorders.  A certificate of eligibility for 
financial assistance in the purchase of one automobile or 
other conveyance in an amount not exceeding the amount 
specified under 38 U.S.C.A. § 3902 and of basic entitlement 
to necessary adaptive equipment will be made where the 
claimant has one of the following disabilities that is the 
result of injury or disease incurred or aggravated during 
active military, naval, or air service: (i) loss or permanent 
loss of use of one or both feet; (ii) loss or permanent loss 
of use of one or both hands; or (iii) permanent impairment of 
vision of both eyes with central visual acuity of 20/200 or 
less in the better eye, with corrective lenses, or central 
visual acuity of more than 20/200 if there is a field defect 
in which the peripheral field has contracted to such an 
extent that the widest diameter of the visual field subtends 
an angular distance no greater than 20 degrees in the better 
eye.  Adaptive equipment eligibility exists when there is 
ankylosis of one or both knees or one or both hips.  See 38 
U.S.C.A. § 3901; 38 C.F.R. § 3.808.

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  The determination will be made on the 
basis of the actual remaining function, whether the acts of 
grasping, manipulation, etc., in the case of the hand, or of 
balance, propulsion, etc., in the case of the foot, could be 
accomplished equally well by an amputation stump with 
prosthesis; for example: (a) extremely unfavorable complete 
ankylosis of the knee, or complete ankylosis of two major 
joints of an extremity, or shortening of the lower extremity 
of three and one-half inches or more, will constitute loss of 
use of the hand or foot involved; (b) complete paralysis of 
the external popliteal nerve (common peroneal) and consequent 
footdrop, accompanied by characteristic organic changes 
including trophic and circulatory disturbances and other 
concomitants confirmatory of complete paralysis of this 
nerve, will be taken as loss of use of the foot.  See 38 
C.F.R. § 3.350(a)(2).

Based upon a thorough review of the evidence of record, the 
Board concludes that a certificate of eligibility for 
financial assistance in the purchase of an automobile or 
other conveyance and necessary adaptive equipment is not 
warranted.  In this regard, the Board notes that the evidence 
of record does not indicate that the veteran is blind or that 
he has a permanent impairment of his vision that meets the 
criteria set forth in 38 C.F.R. § 3.808.  Furthermore, while 
the 1994 and 1996 VA examinations show that the veteran has 
poor muscle power and limitation of range of motion of the 
lower extremities; ambulates with the assistance of a walker 
and uses a wheelchair, the evidence of record does not 
indicate that the veteran has a permanent loss of use of one 
or both feet or one or both hands as defined in 38 C.F.R. § 
3.350(a)(2).  Specifically, the Board notes that the evidence 
of record does not disclose that no effective function 
remains in either the veteran's feet or hands other than that 
which would be equally well served by an amputation stump at 
the site of selection below the elbow or knee with use of a 
suitable prosthetic appliance.  In addition, ankylosis of the 
knees, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of three and 
one-half inches or more, or complete paralysis of the 
external popliteal nerve has not been demonstrated.  Further, 
the Board notes the observations made by the VA examiner in 
1996 regarding neurological findings and a reported history 
which were inconsistent with an inability to move the lower 
extremities.  

Given all of the foregoing, the preponderance of the evidence 
is against the veteran's claim of entitlement to a 
certificate of eligibility for financial assistance in the 
purchase of an automobile or other conveyance and necessary 
adaptive equipment.  As such, there is not an approximate 
balance of positive and negative evidence regarding the 
merits of the veteran's claim which would give rise to a 
reasonable doubt which could be resolved in the veteran's 
favor.   See  38 U.S.C.A. § 5107(b).

III.  Adapted Housing or Special Home Adaptation

A.  Specially Adapted Housing

In considering whether the veteran is entitled to assistance 
in acquiring specially adapted housing or a home adaptation 
grant, it should first be emphasized that only the 
disabilities for which service connection is currently in 
effect may be taken into consideration in making the 
decision.  The veteran in essence asserts that his service-
connected traumatic arthritis in the right knee with 
instability and muscle atrophy in the right lower extremity, 
and left knee chrondromalacia result in a loss of lower 
extremity use.

For the veteran to establish entitlement to specially adapted 
housing under 38 U.S.C.A. § 2101(a) the following 
requirements, in pertinent part, must be met: The veteran 
must be entitled to compensation for permanent and total 
disability due to (1) the loss, or loss of use, of both lower 
extremities, such as to preclude locomotion without the aid 
of braces, crutches, canes, or a wheelchair, or (2) blindness 
in both eyes, having only light perception, plus the 
anatomical loss or loss of use of one lower extremity, or (3) 
the loss or loss of use of one lower extremity together with 
residuals of organic disease or injury which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair, 
or (4) the loss or loss of use of one lower extremity 
together with the loss or loss of use of one upper extremity 
which so affect the functions of balance or propulsion as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair.

While the veteran has indicated that he cannot move his lower 
extremities, there is considerable evidence that any 
neurological difficulty in the lower extremities is related 
to his nonservice-connected back disability.  Additionally, 
the findings noted in the 1994 and 1996 examination reports 
show poor muscle power and limitation of range of motion of 
the lower extremities, but do not constitute actual clinical 
findings to support loss of use.  Moreover, while the veteran 
has stated that he has been told to use a wheelchair now 
rather than a cane because a cane would not support him, he 
does in fact still use a cane.  X-ray findings in 1994 
revealed only minimal degenerative disease.  Finally, 
neurological findings and a reported history noted in 1996 
suggested to the examiner that the symptoms may be 
exaggerated.  Thus, while the veteran may require a 
wheelchair at times, his service-connected disabilities are 
not shown to produce signs and symptoms which satisfy the 
criteria for granting the veteran assistance in acquiring 
specially adapted housing.  See 38 U.S.C.A. § 2101; 38 C.F.R. 
§ 3.809.  

B.  Special Home Adaptation Grant

38 U.S.C.A. § 2101(b) states, in pertinent part, that, where 
the veteran is not entitled to a certificate of eligibility 
for assistance in acquiring specially adapted housing, a 
certificate of eligibility for assistance in acquiring 
necessary special home adaptations, or, on or after October 
28, 1986, for assistance in acquiring a residence already 
adapted with necessary special features, under 38 U.S.C.A. § 
2101(b) may be issued to a veteran if the following 
requirements are met: The veteran is entitled to compensation 
for permanent and total disability which (1) is due to 
blindness in both eyes with 5/200 visual acuity or less, or 
(2) includes the anatomical loss or loss of use of both 
hands.

The veteran is entitled to compensation due to the 
aforementioned disabilities. However, as noted above, the 
veteran has not contended, nor does the evidence suggest, 
that he experiences either upper extremity or visual 
impairment as a result of his service-connected disability.  
In the absence of a showing that the veteran, due to service-
connected disabilities, has blindness in both eyes with 5/200 
visual acuity or less or the anatomical loss or loss of use 
of both hands, there is no basis for a special home 
adaptation grant.  See 38 U.S.C.A. § 2101; 38 C.F.R. § 
3.809a.  The evidence with respect to neither aspect of the 
veteran's claim is so evenly balanced that there is doubt as 
to any material issue.  See 38 U.S.C.A. § 5107.



ORDER

A higher level of special monthly compensation based on the 
need for regular aid and attendance or by reason of being 
housebound is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile or other 
conveyance and necessary adaptive equipment is denied.

Entitlement to assistance in the acquisition of specially 
adapted housing is denied.

Entitlement to a special home adaptation grant is denied.


		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals



 

